DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US2014/0236410 A1) in view of Obitsu (US2017/0253234 A1) and Kataoka (JP2007001360A).

Regarding to Claim 1, Takizawa teaches an engine system comprising:
an engine configured to output shaft power by burning fuel (Fig. 1, Part 100, Paragraph 53 teaches about fuel efficiency, so it would be known Part 100 is operating by burning fuel.  Fig. 1, Part 200 shows at least one output shaft, and Paragraph 27 teaches the relationship between Part 100 and Part 200),

an operation controlling unit (Fig. 1, Part 400),
a power source unit configured to convert commercial power to operating power and supplying the operating power to an operation controlling unit (Fig. 1, the combination of Part 11 and Part 310, Paragraph 34, considering Part 19 is the commercial power).

Takizawa fails to explicitly disclose, but Obitsu teaches an engine system comprising:
a fuel shutoff valve capable of shutting off a supply of fuel to the engine (Obitsu, Paragraph 87 teaches Part 310 can control the fuel shutoff, so it would be obvious there is a shutoff valve mechanism to stop the fuel supply),
an operation controlling unit, wherein the operation controlling unit is configured to be capable of performing a fuel shutoff process to actuate the fuel shutoff valve to stop the engine in control of the operation of the system main portion [Obitus teaches an engine system comprises an operation controlling unit (Fig. 1, the combination of Part 310 and Part 320) at least under circumstance, the unit will cut the fuel to stop the engine (Obitus, Fig. 9, S11, Paragraph 87) to perform a fail-safe control when abnormality occurs (Obitus, Paragraph 87).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa to incorporate the teachings of Obitus to have a fuel-cut mechanism for the engine in order to stop the engine to perform a fail-safe control when abnormality occurs (Obitus, Paragraph 87).

Takizawa fails to explicitly disclose, but Kataoka teaches an engine system comprising:
wherein:
the power source unit comprises:
a system main portion-side power source unit configured to supply operating power for controlling operation of the system main portion (Kataoka, Fig. 3 shows a power source unit Part 26a connect to Part 21.  Takizawa, Fig. 1 shows a control unit Part 402, and Paragraph 31 teaches the function of Part 402); and
an engine-side power source unit configured to supply operating power for controlling operation of the engine (Kataoka, Fig. 3 shows a power source unit Part 26b connect to Part 22.  Takizawa, Fig. 1 shows another control unit Part 406, and Paragraph 31 teaches the function of Part 406),
the system main portion-side power source unit and the engine-side power source unit being provided in a parallel manner [Kataoka teaches a system comprises two control unit (Kataoka, Fig. 3, Part 21, Part 22) and further teaches a commercial power source comprise two power source unit (Kataoka, Fig. 3 shows a power source and further teaches two power source units Part 26a, Part 26b) to connect with Part 21, Part 22 respectively (Kataoka, Fig. 3) in parallel to allow one control unit work as an operation backup unit to minimize the effect of the abnormality (Kataoka, Paragraph 26, Paragraph 4 of the translated version).  Therefore, when applying the teachings of Kataoka, since Takizawa teaches a control unit Part 402 and another control unit Part 406, one with ordinary skill in the art would be able to understand and consider adding an independent power source unit to each control unit respectively to work as 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa to incorporate the teachings of Kataoka to add an independent power source unit to each control unit respectively to work as a backup of the operation to minimize the effect of the abnormality (Kataoka, Paragraph 26, Paragraph 4 of the translated version).

Regarding to Claim 2, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, wherein:
the operation controlling unit comprises a system main portion controlling unit and an engine controlling unit which are provided individually and separately (Takizawa, Fig. 1, Part 400 comprises Part 406 and Part 402, which are two individual control units separated from each other),
the system main portion controlling unit is configured to receive operating power from the system main portion-side power source unit and control operation of the system main portion (Takizawa, Paragraph 31 teaches the function of Part 402, and please see the rejection of Claim 1 for examiner’s interpretation for the system main portion-side power source unit), and
the engine controlling unit is configured to receive operating power from the engine-side power source unit and control operation of the engine (Takizawa, Paragraph 31 teaches 

Regarding to Claim 3, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, wherein:
the system main portion controlling unit and the engine controlling unit are configured to be communicable with each other (Takizawa, Paragraph 31 teaches Part 402 and Part 406 can be communicated via Part 404).

Takizawa fails to explicitly disclose, but Obitsu teaches an engine system, wherein:
each of the system main portion controlling unit and the engine controlling unit is configured to perform an engine stop process to stop the engine when detecting an error in communication with each other [Obitsu teaches the control unit comprises Part 310 and Part 320, and further teaches the control unit would stop the engine when there is an error in communication with each other under circumstance (Obitsu, Abstract, Paragraph 18) to provide a more reliable engine stop (Obitsu, Paragraph 18).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa to incorporate the teachings of Obitus to perform engine stop under at least certain circumstances when there is an error in communication between the control units in order to provide a more reliable engine stop (Obitsu, Paragraph 18).

Regarding to Claim 10, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, further comprising a starter transformer configured to receive a commercial power and discharge an operation power (Takizawa, Fig. 1, Part 11), the commercial power different from the operation power (Takizawa, Paragraph 34).

Regarding to Claim 11, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, wherein the operation power from the starter transformer is configured to be supplied to a starter of the engine (Takizawa, Fig. 1, Part 300B can be considered as a starter of Part 100 since both the specification and claims fail to clearly teach the function of the starter.  Paragraph 25 teaches Part 310 would supply power to Part 300B, and Paragraph 34 teaches the power of Part 310 is supplied by Part 11, so under the broadest reasonable interpretation, the operation power converted by Part 11 would supplied to Part 300B).

Regarding to Claim 12, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, wherein the starter transformer separate from the engine-side power source unit (Takizawa, Fig. 1, Part 11 is separated from Part 310, and when applying the teaching of the rejection of Claim 1, it would be known the addition power source unit would be also separated from Part 11).

Regarding to Claim 13, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, wherein the operation power from the starter transformer is configured to be 

Regarding to Claim 14, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, wherein the commercial power corresponds to an alternating current power and the operation power corresponds to a direct current power (Takizawa, Paragraph 34, at least at some portion, the operation power is a direct current power).

Regarding to Claim 15, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, wherein the system main portion-side power source unit includes a transformer configured to receive a commercial power and discharge an operation power (Takizawa, Fig. 1, Part 11), the commercial power different from the operation power (Takizawa, Paragraph 34).

Regarding to Claim 16, Takizawa in view of Obitus and Kaaoka teaches the modified engine system, wherein the commercial power corresponds to an alternating current power and the operation power corresponds to a direct current power (Takizawa, Paragraph 34, at least at some portion, the operation power is a direct current power).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US2014/0236410 A1), Obitsu (US2017/0253234 A1) and Kataoka (JP2007001360A) as applied to Claim 1 above, and further in view of Kemachi (US2017/0282894 A1).


the engine-side power source unit is configured to generate operating power using the commercial power stepped down by the starter transformer [Kemachi teaches a system comprises a transformer (Kemachi, Fig. 1, Part 18) to step down a power which is suppled to a starter (Kemachi, Paragraph 9) to ensure a sufficient cruising and traveling state (Kemachi, Paragraph 8).  Therefore, when applying the teachings of Kemachi, since Takizawa teaches a starter Part 300B and a transformer Part 11, one with ordinary skill in the art would be able to understand and redesign the transformer to become a starter transformer to step down the power to the starter to ensure a sufficient cruising and traveling state (Kemachi, Paragraph 8).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa, Obitus and Kataoka to incorporate the teachings of Kemachi to redesign the transformer to become a starter transformer to step down the power to the starter in order to ensure a sufficient cruising and traveling state (Kemachi, Paragraph 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US2014/0236410 A1), Obitsu (US2017/0253234 A1) and Kataoka (JP2007001360A) as applied to Claim 1 above, and further in view of Susumu (JP5895165B2).

Regarding to Claim 5, Takizawa, Obitsu and Kataoka fail to explicitly disclose, but Susumu teaches an engine system, wherein the engine-side power source unit is configured so that one or more voltage changing units configured to change voltage of operating power are attachable to and detachable from the engine-side power source unit [Susumu teaches a power source unit comprises one or more voltage changing unit (Susumu, Fig. 2, Part 102) is attachable and detachable to reduce the weight and make the unit portable (Susumu, Paragraph 44 of the translated version).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa, Obitsu and Kataoka to incorporate the teachings of Susumu to make at least one voltage changing unit is detachable in order to reduce the weight and make the unit portable (Susumu, Paragraph 44 of the translated version).

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US2014/0236410 A1), Obitsu (US2017/0253234 A1) and Kataoka (JP2007001360A) as applied to Claim 1 above, and further in view of Ikeda (US2016/0244051 A1).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa, Obitsu and Kataoka to incorporate the teachings of Ikeda to add a compressor of a heat pump system to the system main portion in order to meet the operation request of the air conditioner (Ikeda, Abstract).

Regarding to Claim 8, Takizawa in view of Obitsu, Kataoka and Ikeda teaches the modified engine system, wherein the engine is configured to drive the compressor (Ikeda, Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US2014/0236410 A1), Obitsu (US2017/0253234 A1) and Kataoka (JP2007001360A) as applied to Claim 1 above, and further in view of Imaoka (US2017/0030286 A1).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa, Obitsu and Kataoka to incorporate the teachings of Imaoka to use an engine controller to control the ignition device and the cooling water pump in order to reliably suppress knocking of the system (Imaoka, Paragraph 7).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The examiner respectfully disagree the argument that Obitsu (US2017/0253234 A1) in view of Kataoka (JP2007001360A) fails to teach a fuel-cut mechanism on the Remakr filed on 06/22/2021.  The applicant failed to notice in the action filed on 04/29/2021, the examiner did reject Claim 6 in Page 7.  However, after reviewing the action, specification and the amended 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munevar (US2018/0058336 A1) teaches an engine system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-KAI WANG/             Examiner, Art Unit 3747